Citation Nr: 0324988	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel






INTRODUCTION

The veteran served in active duty from August 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating action of the RO.  The 
veteran was sent a notice of this decision in April 2002.  
Later this month, the veteran submitted a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
to the veteran in July 2002.  A substantive appeal was 
received from the veteran in August 2002.  The veteran 
requested a video-conference hearing before a member of the 
Travel Board.  The hearing date was scheduled for December 9, 
2002.  However, on this date, the veteran failed to report 
for the video hearing.  Subsequently, the veteran's wish to 
withdraw his request for a video hearing before a member of 
the Travel Board and have his appeal considered on the record 
was received. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).    To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that additional development of the claim is 
warranted.  In claims for disability compensation, the duty 
to assist shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(a) (West 2002).

The veteran previously underwent VA examination on March 
2002.  The examiner noted that although there is no 
radiographic data to demonstrate interstitial lung changes 
consistent with asbestosis, Pulmonary Function Tests (PFTs) 
demonstrate significant restrictive disease and history 
positive for asbestos exposure that began while in the 
service.  The examiner concluded that current respiratory 
status is likely related to asbestos exposure.

The Board finds, however, that this evidence is currently 
insufficient to decide the claim on appeal.  It is unclear 
from the examiner's comments whether his opinion is that the 
veteran's current respiratory disorder began while the 
veteran was in military service, or if the veteran's asbestos 
exposure began in military service.  Moreover, if the 
asbestos exposure began in military service, a medical 
opinion is needed as to whether the current respiratory 
disorder is due to in-service asbestos exposure or is more 
likely due to the 20 years post-service exposure.  Hence, 
further examination of the veteran is warranted.  The veteran 
is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of the date and time of 
the examination sent to the veteran by the appropriate VA 
medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo VA respiratory examination. 
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  Detailed clinical findings 
should be reported, and the examiner 
should provide (a) specific diagnosis(es) 
in connection with the evaluation.  The 
examiner should also furnish an opinion, 
consistent with sound medical principles, 
as to whether it as least as likely as 
not that any current respiratory disorder 
began while the veteran was in military 
service.  If not, the examiner should 
indicate whether any such current 
disability is, as least as likely as not, 
due in-service asbestos exposure or more 
likely due to 20 years of post-service 
asbestos exposure. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the examination sent to 
the veteran by the appropriate VA medical 
facility.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.    

5.	 Thereafter, the RO should adjudicate 
the veteran's 
claim for service connection for 
asbestosis in light of all pertinent 
evidence and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of 
the case (to include clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




